Per Curiam.
By the orders appealed from the applications of Montgomery, Peabody, Grace & Derby, as attorneys for Henry K. Burns and others, constituting the protective committee for unsecured creditors of National Surety Company, for an allowance of $100,000 for services rendered as counsel for the committee, and the application of said committee for the allowance for disbursements in the sum of $4,719.11, have been .granted to the extent of referring the question of • the reasonableness of the amounts sought in each application to a referee for determination and to report thereon to the court.
In our view both orders were improper. An examination of the record discloses that the respondent committee herein, neither through its members nor through its attorneys, did anything either to conserve or to increase the assets of the corporation, which was taken over by the Superintendent of Insurance for rehabilitation purposes. They were not, therefore, in any manner entitled to reimbursement for expenditures nor for payment for alleged legal services rendered.
It follows, therefore, that the orders appealed from should be reversed, with twenty dollars costs and disbursements, and the motions denied.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Orders unanimously reversed, with twenty dollars costs and disbursements, and the motions denied.